775 N.W.2d 742 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dante Antoine ROGERS, Defendant-Appellant.
Docket No. 138925. COA No. 288571.
Supreme Court of Michigan.
December 18, 2009.

Order
On order of the Court, the application for leave to appeal the May 5, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration under the standard for direct appeals, because the defendant was deprived of his direct appeal as a result of constitutionally ineffective assistance of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000); Peguero v. United States, 526 U.S. 23, 28, 119 S.Ct. 961, 143 L.Ed.2d 18 (1999).
We do not retain jurisdiction.